DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “larger” in the limitation "wherein calcium in the crystal grain boundary or a periphery of the crystal grain boundary is larger than calcium in the one of the plurality of the crystal grains" in claim 13 is a relative term which renders the claim indefinite.  The term “larger" is not defined by the claim, the specification does not provide a standard for Specifically, it is unclear to the Examiner how the calcium in the grain boundary is larger relative to the calcium in the plurality of grains i.e. mol %, wt % atomic % etc. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105024047 (CN ‘047).
As to Claim 1, CN ‘047 discloses a lithium cobalt oxide as and a lithium manganese phosphate that is further doped with Ca for use in a lithium ion secondary battery (para. 0012). 
However, CN ‘047 fails to specifically disclose a 1) crystal grain boundary and plurality of crystal grains and 2) an EDX linear analysis that shows Ca not present in the grain and calcium being present at the crystal grain boundary or periphery of the crystal grain boundary. 
As to difference 1), the Examiner notes that the lithium cobalt oxide (LCO) and lithium manganese phosphate (LMP) compounds are inorganic crystalline compounds i.e. formed of crystal grains.  Further the CN ‘047 notes the LMP particles are embedded into surface gaps and pits of the LCO particles (para. 0012).  The Examiner concludes that this structure would create a plurality of crystal grains with crystal grain boundaries in between in each of the LCO and LMP particles where the particles are in contact with each other.  
As to difference 2), since the LCO particles can optionally not contain calcium and the LMP particles can optionally contain calcium, an EDX analysis of the LCO particle would not show any calcium and a EDX analysis of the LMP particle would show calcium and therefore it would have been obvious to one of 
As to Claim 2, as the LMP particle optionally does not contain cobalt, the boundary of the LMP particle would contain less cobalt than the cobalt present in the LCO particle. 
As to Claim 3, CN ‘047 fails to specifically disclose an embodiment wherein magnesium is detected at a lower level in one of the grains and is detected at the boundary or periphery of the boundary at a level beyond the lower level of the EDX analysis. 
As to the difference, CN ‘047 discloses that either the LCO or LMP particle can contain magnesium (Mg) (para. 0012).  
It would have been obvious to one of ordinary skill in the art that in the situation where either the LMP or LCO particle contains magnesium and the other particle does not, the EDX analysis limitation would be met as one particle and its boundary would contain magnesium and the other particle would not. 
As to Claim 4, CN ‘047 discloses the positive electrode material as further containing an electroconductive agent which is graphite (carbon) fiber (para. 0042). 
As to Claim 5, CN ‘047 fails to disclose the use of carbon nanofiber or carbon nanotubes as a conductive additive.

As to Claim 6, CN ‘047 discloses the conductive additive as being carbon black (para. 0042). 
As to Claim 7, see discussion in Claim 1 and the Examiner notes the LCO and LMP particles as constituting a first and second crystal grain and the boundary between the grains as being the grain boundary.  Further the Examiner notes both particles can contain Ca so there would be a peak for calcium conducting an EDX linear analysis.  
As to Claim 8, see discussion of Claim 2 above. 
As to Claim 9, see discussion of Claim 3 above. 
As to Claims 10-12, see discussion of Claims 4-6 above. 
As to Claim 13, see discussion of Claim 1 with respect to the LCO and LMP particles comprising a plurality of crystal grains wherein the LCO contains cobalt.  Further wherein if either LCO or the LMP particle contains calcium and the other particle does not, then crystal grain boundary of the calcium containing particle would be larger than in the plurality of the of the particles not containing calcium. 

As to Claim 15, see discussion of Claim 3. 
As to Claim 16, see discussion of Claim 13 above.  
As to Claim 17, see discussion of Claims 16 above.  With respect to the magnesium in the plurality of the crystal grains, depending upon the selection of the elements in the LCO and LMP particles, the particle that does not contain magnesium would be plurality of crystal grains that magnesium does not substantially exist. 
As to Claims 18-20, see discussion of Claims 4-6 above. 
As to Claim 21, see discussion of Claim 1 and 13 above. 
As to Claim 22, see discussion of Claim 2 above. 
As to Claim 23, see discussion of Claim 3 above.
As to Claims 24-26, see discussion of Claims 4-6 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        




/jt/ 9/30/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1761